Title: From George Washington to Major General Philip Schuyler, 22 July 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Clove [N.Y.] July 22d 1777.

Since mine of this Date, in order the more effectually to enable you to give the Enemy a seasonable Check, I have come to a Resolution to send a further Reinforcement and have accordingly directed Genl Putnam immediately to forward General Glover’s Brigade to you.
I have been informed of a fresh Arrival of Tents at Peek’s Kill, and have desired that every one which can possibly be spared from the Troops at that post may be dispatched to you. This, I hope, will be some Relief to your Necessities and you may depend upon having every aid it is, or may be in my power to give. I am Dear Sir Your most obedt Servant

Go. Washington

